Citation Nr: 1029268	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran testified at a March 2008 Travel Board hearing held 
at the Winston-Salem RO.

The Veteran's claim for service connection for tinnitus was 
initially denied by the Board in a June 2009 decision.  The 
Veteran subsequently appealed that matter to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2010, 
representatives acting on the Veteran's and Secretary's behalf 
filed a Joint Motion for Remand requesting that the Court vacate 
the Board's decision and remand for development and 
readjudication.  As grounds for its motion, the parties asserted 
that the Board did not adequately consider the Veteran's lay 
statements as to tinnitus.  In a May 2005 order, the Veteran 
granted the parties' joint motion.  This matter now returns to 
the Board for its appellate consideration, to be performed in a 
manner consistent with the directions expressed in the parties' 
joint motion.


FINDING OF FACT

The Veteran's tinnitus has not been shown to have been manifest 
in service.


CONCLUSION OF LAW

The Veteran's claimed tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations for Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

II.  Service Connection for Tinnitus

The Veteran's DD Form 214 reflects a military occupational 
specialty (MOS) of Truck Mechanic.  Nonetheless, at his March 
2008 Travel Board hearing, the Veteran testified that he operated 
heavy machinery, namely a M-88 vehicle with a 12 cylinder turbo 
engine, to assist in the recovery of vehicles left in the field.  
According to the Veteran, the M-88 emitted a loud whining noise 
both at rest and in motion.  He stated that he worked "seven 
days a week" from "sun-up to sun-down."  Hence, the Veteran 
reported that he was constantly exposed to noise from his M-88 
vehicle during service.  In a December 2004 statement, the 
Veteran further stated that he was not issued hearing protection 
during service.

The Veteran's hearing testimony as to his in-service duties is 
credible and consistent with his MOS of a Truck Mechanic.  Given 
the description of his duties provided at his hearing, the Board 
also finds that the Veteran's reported exposure to truck engine 
noise during service is also credible.  Nonetheless, the 
Veteran's service treatment records do not document any 
complaints of tinnitus during service, nor do they reflect any 
treatment or diagnosis of such a disorder.  His April 1979 
separation examination report notes that the Veteran's ears and 
hearing were normal.

Regarding his symptoms, the Veteran testified at his hearing that 
he has experienced constant ringing in his ears since his active 
duty service.  He stated that during that time, his ringing 
sensation has consistently been in the form of either a high-
frequency ringing or a sensation that there is water in his ears. 

In a June 2004 report, the Veteran's private physician, Dr. J.M., 
provided a diagnosis of tinnitus which he related to noise 
exposure in combat.

At a July 2004 VA examination, the Veteran reported that he 
experienced ringing tinnitus bilaterally after exposure to loud 
sounds, and that this ringing lasted approximately 30 minutes.  
The Veteran did not, however, report the onset of tinnitus in 
service or any continuation of tinnitus since that time.  The VA 
examiner observed that tinnitus after exposure to loud noises is 
a normal response to loud sounds and did not offer a clinical 
diagnosis of tinnitus.  Interestingly, the examiner observed that 
the Veteran's statement as to tinnitus implies that he has been 
exposed to loud sounds even after service.  The Board observes 
that the Veteran's claims file was not reviewed in conjunction 
with that examination.

In a July 2005 addendum letter to the RO, Dr. J.M. elaborated 
that his opinion was based on a history provided by the Veteran 
that he was exposed to noise from mortar fire and as a "tank 
driver."  According to Dr. J.M., the Veteran reported that he 
experienced temporary tinnitus during service in Vietnam that 
lasted two to three days at a time after significant noise 
exposure.  Dr. J.M. opined that the Veteran's provided history 
seems credible.

Pursuant to the Board's instructions in its April 2008 remand, 
the Veteran was afforded a new VA examination in May 2008.  This 
time, the claims file was made available to the examiner and was 
reviewed in conjunction with the examination.  At the 
examination, the Veteran reported that his tinnitus began in 
1967, was present at all times, and worsened at night.  In her 
report, the examiner concludes that the Veteran's tinnitus is as 
likely as not related to noise exposure.  She states, however, 
that given his prior report at his July 2004 VA examination that 
he experienced tinnitus after exposure to loud sounds, it is more 
likely than not that the Veteran's tinnitus was related to 
exposure to loud noises post-service.  In further support of this 
finding, the examiner notes that a vocational training claim in 
the claims file shows that the Veteran was trained as a 
machinist, thus suggesting exposure to high noise levels after 
service.

With reference to post-service noise exposure, the Veteran 
testified at his Travel Board hearing that he did not work after 
service "in any manufacturing part" and was provided his own 
work stall.  Presumably, the Veteran made this statement in 
relation to his occupation as a machinist, which was noted by the 
VA examiner in her May 2008 report.  At his hearing, he also 
denied any recreational noise exposure.

Preliminarily, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  As such, the Veteran's lay contentions 
as to tinnitus represent competent evidence.

Notwithstanding the Veteran's competency to present evidence as 
to the onset of tinnitus, the Board remains obligated to address 
the credibility of the Veteran's contentions.  In this regard, 
the Board notes that the Veteran's statement at his July 2004 VA 
examination (that he experienced tinnitus after exposure to loud 
noises) is inconsistent with his other contentions of onset in 
service and subsequent continuity, as expressed in June 2004 to 
his private physician (one month before his July 2004 VA 
examination), at his May 2008 VA examination, and at his Travel 
Board hearing.  Additionally, the Veteran's contentions that he 
has not experienced post-service exposure to loud noises are 
contradicted by his own statement at his July 2004 VA examination 
that loud noises caused him to experience periods of tinnitus.  
Moreover, the Veteran's contentions that he has continuously 
experienced tinnitus since his service in Vietnam are 
contradicted by his reports at the VA examination that his 
tinnitus was temporary (lasting 30 minutes) and only occurred 
after exposure to loud noises.  Given these various 
inconsistencies, that the Veteran's assertions are not credible 
to the extent that he reported the onset of tinnitus and 
continuity of it thereafter.  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony).

Although the Board notes that the etiology opinions expressed by 
Dr. J.M. and in the May 2008 VA examination report are at odds.  
In cases where there are competent but conflicting medical 
opinions, as here, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, 
favor the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Moreover, the fact that a veteran has received regular treatment 
from a physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court of 
Appeals for Veterans Claims (Court) has declined to adapt a 
"treating physician rule" under which a treating physician's 
opinion would presumptively be given greater weight than that of 
a VA examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-
3 (1993).

Also, the probative value of a medical opinion largely depends 
upon the extent to which such an opinion was based on a thorough 
review of a veteran's medical history, as contained in his claims 
file.  In cases where an examiner who has rendered a medical 
opinion has not had an opportunity to review the veteran's 
medical records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).

Guided by the foregoing law, the Board finds that the VA 
examiner's opinions are due greater probative weight than the 
opinions expressed by Dr. J.M.  In this regard, the opinions of 
Dr. J.M. are based primarily upon the Veteran's reported medical 
history as to tinnitus.  As discussed fully above, this history 
is marked by inconsistencies which render that history non-
credible.  Additionally, there is no indication that Dr. J.M.'s 
opinion is based upon a review of the Veteran's prior in-service 
and post-service medical treatment.  Although Dr. J.M. asserts in 
his June 2005 addendum that he finds the Veteran's provided 
history to be credible, he does not explain his reasons for doing 
so nor does he address the inconsistent statements made by the 
Veteran at his July 2004 VA examination.  Under the 
circumstances,the probative value of Dr. J.M.'s opinions are 
limited.  By contrast, the opinions expressed in the May 2008 VA 
examination report are based upon not only the Veteran's provided 
history, but also a review of the evidence in the claims file, 
including the Veteran's service treatment records, post-service 
treatment records, and lay statements.  Accordingly, the VA 
examiner's opinions are entitled to greater probative weight.

As the preponderance of the evidence is against the Veteran's 
claim of service connection for tinnitus, this claim must be 
denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete a claim for 
service connection for tinnitus in a May 2004 notice letter.  Any 
deficiencies of notification that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted are not prejudicial, as the 
Veteran's claim is being denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified VA and 
private treatment records have been obtained.  Additionally, he 
was afforded VA examinations in July 2004 and May 2008.  
Consistent with the Board's April 2008 remand instructions, the 
Veteran's claims file was reviewed in conjunction with the May 
2008 VA examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


